REHEARING DENIED.
REDMANN, Chief Judge,
concurring in refusal of rehearing.
Our original decree is correct in awarding plaintiff nothing but specific sums on specific leases.
Plaintiffs employment was unlike that of the ordinary real estate agent who is paid nothing but commissions and who might therefore reasonably claim, after leaving employment with a particular broker, entitlement to some part of commissions on renewals of “his” leases (the agent who in fact handles the work involved in renewal is presumably also entitled to some part). Unlike the ordinary agent, plaintiff was being paid $22,500 a year, plus a company car, plus travel and entertainment expenses. Plaintiff was, as our original opinion reasoned, “primarily a salaried employee who was not entitled to commissions as if he were an independent contractor.”
ON APPLICATION FOR REHEARING
In the second application for rehearing, plaintiff Russell Palmer correctly informs this court of our omission of an award to plaintiff of commission’s on the Georgie Porgie renewal.
Accordingly, we supplement our previous order of August 24, 1984 to include the Georgie Porgie lease.
REDMANN, C.J., dissenting.